EX-32 CERTIFICATION Certification by the Principal Accounting Officer Pursuant to 18 U. S. C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U. S. C. Section 1350, I, John Burke, hereby certify that, to the best of my knowledge, the Quarterly Report on Form 10-Q of Alternative Energy Partners, Inc. for the quarter ended January 31, 2011fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Alternative Energy Partners, Inc. /s/ John Burke John Burke Principal Accounting Officer March 22, 2011 This certification accompanies this Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities
